Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-13 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/21/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (PGPub 2015/0257622 in view of Lussier et al. (USPN 10,730,572).
Regarding claim 1, Qian teaches a surface cleaning robot 100, comprising: a body 102, wherein: a walking unit is provided at the bottom of the body, the walking unit including a track 902 (see Figure 24, para [0088] and [0089], and a gear 906 driving the track; the track includes a hard layer in the inner ring engaging with the gear and a soft layer in the outer ring contacting a cleaning surface (described in para [0089], lines 1-11); and the hard layer and the soft layer are nested (inner layer within outer layer) and combined as a whole (into a single integral track).  
Qian is silent regarding protrusions, projecting away from the gear, on the outer side of the hard layer and embedded in the soft layer.  
Rodgers teaches a two-part track having harder and softer layers (a carcass component 6 and a tread component 2) that are physically interlocked by complimentary protrusions on both layers in order to prevent slippage between the layers 2, 6 (see col. 4, lines 36-43; col. 5, line 59 through col. 6, line 11; grooves 2B, 2D, in the outer surface of the inner layer 6 form protrusions therebetween that protrude away from a drive gear, as seen in Figures 3-5, and the protrusions interlock with grooves formed between lugs 2A, 2C in the outer or tread layer 2). 
	It would have been obvious to one of ordinary skill in the art to provide a wave-shaped interface, having protrusions on both the inner and outer layers, between the harder track layer that is embedded in the softer layer of Qian, in view of the teaching of Rodgers, in order to provide a mechanical interlock that prevents slippage between the layers.
Regarding claim 3, the hard layer (inner layer of the track) taught by Qian is engaged with the gear 904.  	
	Regarding claim 6, Qian teaches two semi-shells (cover 108 and base 110) that are fastened to each other are provided outside the track; and a reducer (see para [0088], line 7) is provided between a driving motor and the gear (described in detail with respect to Figures 20-22).  
Regarding claim 7, Rodgers teaches making the softer outer layer from thermoplastic polyurethane rubber (see col. 2, line 10-21; col. Co. 3, lines 19-29 and 51-54).  It would have been obvious to one of ordinary skill in the art to construct outer layer of the elastomeric track of Qian from a thermoplastic polyurethane rubber, as taught by Rodgers, in order to achieve acceptable traction, wear, and abrasion resistance.
Regarding claims 14-15, Qian teaches two semi-shells (cover 108 and base 110) that are fastened to each other are provided outside the track; and a reducer (see para [0088], line 7) is provided between a driving motor and the gear (described in detail with respect to Figures 20-22).  
Claims 1, 3-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (PGPub 2015/0257622 in view of Lussier et al. (USPN 10,730,572).
Regarding claim 1, Qian teaches a surface cleaning robot 100, comprising: a body 102, wherein: a walking unit is provided at the bottom of the body, the walking unit including a track 902 (see Figure 24, para [0088] and [0089], and a gear 906 driving the track; the track includes a hard layer in the inner ring engaging with the gear and a soft layer in the outer ring contacting a cleaning surface (described in para [0089], lines 1-11); and the hard layer and the soft layer are nested (inner layer within outer layer) and combined as a whole (into a single integral track).  
Qian is silent regarding protrusions, projecting away from the gear, on the outer side of the hard layer and embedded in the soft layer.  
Lussier teaches a track having layers 105l-105z having harder and softer layers (of varying hardness; see col. 13, lines 17-26).  Protrusions on a particular layer 1605 (seen in Figure 16) are embedded in an adjacent layer through a wave-shaped interface (see Figure 16; layer 1605 has a wave-shaped outer side that is covered by at least one different layer on its outer side; the lower part of the track structure shown in Figure 16 corresponds to the outer side of the track) and protrusions so the hard and soft layers are nested with each other.
	It would have been obvious to one of ordinary skill in the art to provide a wave-shaped interface between the harder track layer that is embedded in the softer layer of Qian, as taught by Lussier, in order to provide a mechanically interlocked, more secure connection between the layers.
	Regarding claim 2, the wave shape of the interface between the harder and softer layers of the combination track form protrusions that are embedded in the softer layer so the harder and softer layers are nested with each other.
Regarding claim 3, the hard layer (inner layer of the track) taught by Qian is engaged with the gear 904.  
Regarding claim 4, Lussier teaches that an interface between different layers of the track are configured such that, in addition to following the curved or wave shape of the neighboring layer, protrusions in the form of a ridge or fishtail (1720 in Figure 17A; 1740 in Figure 17B; see col. 26, lines 25-35) may be included.  Lussier teaches that “[g]eometric details omitted from many of the embodiments discussed above may be included in the zones 105(1)-105(z) to implement such a mechanical interlock relationship” and “[v]arious other mechanical arrangements are possible” (col. 26, lines 33-35).  It would have been obvious to one of ordinary skill in the art to provide an additional mechanical interlock between the layers in the form of a simple geometric shape, such as a T-shape or Y-shape, in view of the teaching of Lussier, in order to provide a better, more secure connection between the track layers. 
Regarding claim 5, Lussier teaches an interlocking structure between layers of the track including holes in which the neighboring layer is embedded (see col. 26, lines 14-16).  It would have been obvious to one of ordinary skill in the art to provide the harder track layer of Qian with holes in which the softer layer is nested, in view of the teaching of Lussier, in order to provide better adhesion between the layers.
	Regarding claim 6, Qian teaches two semi-shells (cover 108 and base 110) that are fastened to each other are provided outside the track; and a reducer (see para [0088], line 7) is provided between a driving motor and the gear (described in detail with respect to Figures 20-22).  
Regarding claims 7 and 8, Lussier teaches inner and outer layers of track materials including thermoplastic polyurethane rubber (see col. 16, lines 32-36; the term “elastomer” is used interchangeably with the term “rubber”) and nylon fibers (col. 17, lines 59-66).  It would have been obvious to one of ordinary skill in the art to construct inner and/or outer layers of the elastomeric track of Qian from a thermoplastic polyurethane rubber or with nylon fibers, as taught by Lussier, in order to achieve acceptable traction, wear, and abrasion resistance.
Regarding claims 14-17, Qian teaches two semi-shells (cover 108 and base 110) that are fastened to each other are provided outside the track; and a reducer (see para [0088], line 7) is provided between a driving motor and the gear (described in detail with respect to Figures 20-22).  

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that Qian lacks a plurality of protrusions projecting away from the gear and on the outer side of the hard layer and that Lussier fails to teach that feature.  The examiner agrees that Qian is silent regarding protrusions projecting away from the gear on the outer side of the hard layer, as indicated in the previous Office Action. However, the examiner maintains that Lussier does teach this feature.  As stated above, Lussier teaches a wave shaped interface between inner and outer layers of the Lussier track.  Lugs 48 form a wave shape along the gear side of the track, as seen in Figure 3 and the transition between inner and outer layers of the track follow the outer lug shape, as seen in Figure 16, for example.  This wave shape includes projections extending outwardly from the inner track layer that engages the gear and inwardly from the outer track layer.  Therefore, Lussier teaches projections on the outer side of the inner layer embedded in the outer layer, as claimed.  Rodgers also teaches projections (lugs) projecting away from a harder inner track surface and into a softer, outer track surface, as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611